Citation Nr: 9917360	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected injury residuals of the left great toe.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected injury residuals of the right great toe.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Donald K. Wedding, Jr.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 1954 to October 1957, and was 
discharged from military service under honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, denied the veteran's claims 
for increased (compensable) evaluations for service-connected 
injury residuals of his left and right great toes, and for a 
10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities, pursuant to 38 C.F.R. § 3.324 
(1998).  The file indicates that the veteran is currently 
serving a life sentence in prison and that he has been 
incarcerated since June 1970.

In June 1998, the case was remanded to the RO for additional 
evidentiary and procedural development, including to address 
the applicability of 38 C.F.R. §§ 4.40, 4.45 (1998) and the 
caselaw of DeLuca v. Brown, 8 Vet. App. 202 (1995), with 
regard to the issue of functional loss and the veteran's 
service-connected toe injury residuals.  In a December 1998 
rating decision, the RO confirmed the noncompensable 
evaluations assigned to the veteran's toe injury residuals 
and continued the denial of entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  The case was returned to the Board 
in February 1999 and the veteran now continues his appeal.

(In view of the favorable determinations of the Board in this 
appeal, the issue of entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities is rendered moot.)



FINDINGS OF FACT

1.  The veteran's service-connected residuals of injury to 
his right great toe is moderately disabling and is manifest 
by tenderness and sensitivity to pressure,  necessitating 
that he wear special shoes.

2.  The veteran's service-connected residuals of injury to 
his left great toe is disabling to a moderately severe 
degree, and is manifest by occasional discoloration and 
heightened tenderness and sensitivity to pressure following 
surgical removal of the cuticle horn in the nailbed of his 
left great toe in June 1994, and surgical removal of the nail 
spicules from his nailbed of his left great toe in August 
1994. 

3.  The veteran's service-connected residuals of injury to 
both his left and right great toes cause him to experience 
some functional loss of his feet as a result of difficulties 
with maintaining balance and the imposition of limitations on 
his physical activities due to tenderness and sensitivity of 
his affected toes to external pressure.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for service-
connected injury residuals of the right great toe have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
4.3, 4.71a, Diagnostic Code 5284 (1998). 

2.  The criteria for a 20 percent evaluation for service-
connected injury residuals of the left great toe have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.71a, Diagnostic Code 5284 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that during active 
duty he sustained a injury to his left and right great toes 
after a heavy box fell on his feet.  His toenails became 
ingrown and infected, and became subject to recurrent 
infection and toenail loss.  The report of a March 1961 VA 
examination shows that his left great toenail was ablated, 
and that his right great toenail was deformed.  In April 
1961, he received surgery for removal of the nailbeds of both 
great toes.  In an RO decision dated in June 1961, he was 
granted service connection for residuals of injury to his 
left and right great toes, both of which were rated 
noncompensable.  The injury residuals of his left and right 
great toes are his only service-connected disabilities. 

In a statement dated in September 1967, a private physician 
reported that he had examined the veteran's toes in September 
1967 and found the remnants of toenails in both great toes.  
The veteran had reported to the doctor that the toenail 
remnants were extremely sensitive and tended to pull off when 
they caught on his socks and bed clothes.

Documents associated with the veteran's claims file show that 
since June 1970, he has been a prisoner at Powhatan 
Correctional Center.  He is currently serving a life sentence 
following conviction for a felony.  His representative had 
indicated in correspondence to VA, dated in February 1996, 
that the veteran was a death row inmate.  A contact report 
dated in November 1998, from Powhatan Correctional Center, 
shows that the prison warden informed the RO via telephone 
that he would not allow the veteran to report for any VA 
medical examination for as long as he was an inmate at the 
correctional facility.

The file includes medical records, dated from 1972 to 1995, 
from the Powhatan Correctional Center and the Medical College 
of Virginia.  These show that during this time period the 
veteran had been treated several times for complaints 
relating to his service-connected bilateral injury residuals 
to his great toes.  Specifically, the medical records show 
the following:

In July 1981, the veteran stated that he wanted his 
physicians to note on the record that he had a history of 
prior injury to his great toes, and that both toes were 
without their nails.

In July 1985, the veteran complained of having problems 
maintaining balance due to his toe injury residuals.

In June 1986, the veteran complained that the shower shoes he 
wore rubbed the top of his toes, causing him severe pain. 

By 1991, the veteran received medical authorization to wear 
"shower shoes" or "beach shoes," which were thick-soled, 
open-toed footwear to accommodate his sensitive great toes.  

Medical records show that during the period from 1994 to 
1995, the veteran was seen on several occasions for 
complaints of pain related to his service-connected great 
toes.  In May 1994, he was treated for a toenail infection of 
his left great toe.  On examination, his left toe was 
discolored and tender.  In June 1994, the remaining cuticle 
horn in the nailbed of his left great toe was surgically 
removed.  

In August 1994, the veteran received an injection of 
novocaine into his right great toe to alleviate complaints of 
pain.  

In August 1994, the veteran's left great toe was noted to be 
deep purple to black in color and warm to the touch.  The 
records indicate that remnants of the toenail bed of his left 
great toe were the cause of his symptoms.  To treat his 
complaints, the nail spicules of the left great toe were 
removed.  His left toe was very tender afterwards, and 
special non-thonged open-toed shoes were ordered for him to 
wear.  In March 1995, April 1995, and September 1995, he was 
treated for complaints of left great toe pain and tenderness.  
During these treatments, some discoloration of the skin of 
his left great toe was observed.  During treatment in 
September 1995, the veteran requested renewal of special 
dispensation to be excused from wearing shoes because of his 
left foot complaints.

In October 1995, the veteran filed for an increased 
(compensable) evaluation for his service-connected residuals 
of injury to his left and right great toe, and for a 10 
percent evaluation for his noncompensable service-connected 
disabilities.  He reported, via his representative, that the 
records indicating that he had his nailbeds removed from in 
both great toes while in prison were incorrect, and that what 
he actually had was the removal of remains of toenail 
fragments imbedded in his toes.  He reported that these 
toenail fragments had produced heightened sensitivity to 
pressure on his feet and caused him severe pain.  He stated 
that his condition made wearing conventional shoes 
impossible, and that the only footwear he could wear with 
some degree of comfort were special open-toed sandals.  He 
complained that his inability to wear closed, conventional 
shoes was especially problematic during cold weather.  The 
veteran further stated that he had been advised by his 
physicians in 1991 that his toe problems were such that the 
only alternative treatment was amputation of both great toes.  


II.  Analysis

To the extent that the veteran contends that his service-
connected disabilities of his left and right great toes are 
productive of a greater level of impairment than that which 
is contemplated by the noncompensable evaluations currently 
assigned, his claims for an increased (compensable) rating 
for both disabilities are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that they are not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  This duty requires VA to undertake 
reasonable efforts to provide him with a compensation 
examination to rate his service-connected disabilities, 
though such an examination would be subject to the 
limitations imposed by his incarcerated status.  To this end, 
the case was remanded to the RO in June 1998 so that it could 
arrange a medical examination for the veteran within the 
special circumstances dictated by his incarcerated status, 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991) and Bolton v. 
Brown, 8 Vet. App. 185 (1995).  In this regard, the RO 
contacted Powhatan Correctional Center and requested that it 
be permitted to examine the veteran.  However, the RO was 
informed by the correctional facility's warden in November 
1998 that he would not permit the veteran to report for the 
requested rating examination, or for any other future medical 
examination, while he remained incarcerated.  As a reasonable 
effort in good faith has been undertaken by the RO to examine 
the veteran, the duty of VA to assist the veteran in 
developing his well-grounded claim has been discharged.  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.  The case is thus ready for appellate review, and the 
veteran's service-connected disability will be rated based on 
the picture presented by his prison medical records.  See 
Bolton.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain, incoordination, weakness, or fatigability on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 


(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The applicable schedule for rating the veteran's service-
connected disabilities of his left and right great toes is 
contained in 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  
The schedule provides that moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent evaluation requires severe residuals.  A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of the foot, as in amputation, or 
actual loss of use of the foot.

In the present case, the objective medical evidence indicates 
that the veteran has had treatment for both great toes, with 
treatment on multiple occasions for symptomatic complaints 
relating to his left great toe, especially in the period from 
1994 to 1995.  Since 1991, the veteran has been unable to 
wear regular shoes due to his sensitive great toes on either 
foot, and at present he must wear special open-toed sandals 
or shoes to accommodate his disability.  The records indicate 
that in July 1985, the veteran reported having problems 
maintaining balance due to his toe injury residuals and in 
addition to subjective complaints of bilateral great toe 
pain, this balance problem is recognized as a symptom which 
causes functional loss of his ability to perform tasks such 
as running, walking, and standing.  Thus, resolving all doubt 
in the veteran's favor, his service-connected right great toe 
will be rated as moderately disabled, warranting the 
assignment of a 10 percent evaluation.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Assignment of a 20 percent evaluation for the 
right great toe is not warranted as the objective medical 
evidence does not demonstrate that his level of impairment is 
moderately severe, as the records do not show further 
treatment for any right great toe complaints after August 
1994.  (Due to the veteran's incarcerated status, this 
increased rating award is subject to the limitations of 
38 C.F.R. § 3.665 (1998)).


With regard to the veteran's service-connected residuals of 
injury to his left great toe, in addition to the fact that 
his disability necessitates that he wear special shoes and is 
productive of a degree of functional loss due to pain and 
interference with his balance, the medical records show that 
he was treated on several occasions from August 1994 to 
September 1995 for occasional discoloration and heightened 
tenderness and sensitivity to pressure of his left great toe 
following surgical removal of the cuticle horn in the nailbed 
of his left great toe in June 1994, and surgical removal of 
the nail spicules from his nailbed of his left great toe in 
August 1994.  This history of additional invasive treatment 
of his left great toe tends to show that the veteran's 
residuals of a foot injury, as they affect his left foot, are 
productive of a level of disability which more closely 
approximates that which is contemplated by a 20 percent 
evaluation for moderately severe impairment.  38 C.F.R. § 
4.7.  Resolving all doubt in the veteran's favor, a 
compensable evaluation, to 20 percent, will be granted for 
his service-connected left great toe.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Assignment of an increased evaluation to 30 percent, however, 
is not warranted as the evidence does not demonstrate that 
the level of impairment caused by his service-connected 
residuals of a left great toe injury is severe.  The record 
shows that the veteran is still capable of walking and 
standing, and a 20 percent evaluation adequately reflects the 
current state of his impairment.  (As previously discussed, 
this increased rating award is subject to the limitations of 
38 C.F.R. § 3.665 due to his incarcerated status).

The veteran's additional claim of entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324 (1998) is rendered moot in view of this favorable 
decision on appeal.


ORDER

A 10 percent evaluation for service-connected residuals of an 
injury of the right great toe is granted, subject to the 
limitations of 38 C.F.R. § 3.665 (1998).

A 20 percent evaluation for service-connected residuals of an 
injury of the left great toe is granted, subject to the 
limitations of 38 C.F.R. § 3.665 (1998).




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

